El Juez Asociado SeSoe SnydeR
emitió la opinión del tribunal.
La demandante es dueña de la casa número 13 de la Calle Comercio en San Juan. Esta propiedad da a dos calles. Linda al Norte con la Calle Comercio j al Sur con la Ave-nida Pershing. La parte del edificio que da a la Calle Co-*520mercio tiene dos pisos. El resto del edificio, que da a la calle del malecón, conocida como Avenida Pershing, consiste de nn anexo de nn piso.
Éste es nn pleito de desahucio. Lá corte de distrito dictó sentencia lanzando al demandado del primer piso de la parte del edificio que da a la Calle Comercio y del anexo qne da al malecón. El demandado ha apelado de dicha sentencia.
En el 1939 Horacio Cordero, el apelante, arrendó a Ce-lestina Abarca, la apelada, ambas partes de la propiedad en cuestión, mediante contrato verbal de mes a mes, por nna renta de $115 mensnales. En agosto o septiembre de 1940, Alfonso Zaconr se interesó en subarrendar el anexo a Cor-dero con el fin de establecer un club nocturno frente al ma-lecón. La renta de Cordero en aquel entonces estaba atra-sada. Vió a Enrique Abarca, apoderado de la apelada, y acordó pagar la renta atrasada. Al mismo tiempo indicó a Abarca su deseo de un nuevo arrendamiento por término fijo. Explicó que Zacour había hecho planes para invertir en el anexo una suma considerable, y por tanto necesitaba un sub-arrendamiento por término fijo. Abarca dijo a Cordero y a Zacour que iba para los Estados Unidos continentales, pero que dejaría instrucciones a su abogado, Díaz Collazo, quien lo arreglaría todo.
Díaz Collazo llegó a un nuevo arreglo con Cordero me-diante el cual se le arrendarían a éste ambas partes de la propiedad en cuestión por dos años, con opción de renovar el arrendamiento por dos más. Cordero pagaría una renta de $115 al mes. Cordero ya había pagado parte de la renta atrasada bajo el arrendamiento de mes a mes. El nuevo arreglo disponía que el pago de los restantes $335 que toda-vía estaban atrasados, se haría pagando $14 al mes, además de la renta mensual, durante el período original de dos años bajo el nuevo arrendamiento. También se acordó que Cor-dero prestaría garantía para el pago del alquiler bajo el nuevo arrendamiento, aunque nunca hubo un arreglo preciso en cuanto a la naturaleza o importe de la garantía.
*521Estos términos fueron satisfactorios para Zaconr, ya que le permitían obtener de Cordero nn subarrendamiento del anexo por término fijo. Pero Zaconr insistió en que se otor-gara alguna clase de convenio por escrito antes de tomar posesión de la propiedad y de gastarse en ella $7,000, que representaban todo su capital. Por tanto Díaz Collazo re-dactó un subarrendamiento que fué otorgado por Cordero y Zacour el 1 de octubre de 1940, mediante el cual se le sub-arrendó a Zacour el anexo por un mes, pero en el cual Cor-dero se obligó (a) a obtener de la propietaria un arrenda-miento por un año con opción a renovarlo por un año adi-cional y (6) a subarrendar a Zacour por un término fijo similar.
Zacour y Cordero declararon sin contradicción que el sub-arrendamiento fué redactado por el abogado de Abarca en esta manera porque el arrendamiento escrito de ambas par-tes de la propiedad a favor de Cordero por un término'fijo no podía otorgarse formalmente basta que Enrique Abarca regresara a Puerto Rico. Después del otorgamiento de este subarrendamiento el 1 de octubre de 1940, Zacour tomó po-sesión del anexo e incurrió en grandes gastos. Abarca re-gresó a Puerto Rico mientras se hacían estos gastos en el anexo. Inmediatamente Zacour fué a ver a Abarca y le in-formó de los gastos que estaba haciendo. Zacour declaró que Abarca le dijo que todo estaba arreglado ‘ con Cordero, y que Cordero tenía un arrendamiento adecuado. Zacour además declaró que tanto Díaz Collazo como Abarca, después que éste regresó a Puerto Rico, le dijeron que no era nece-sario un arrendamiento escrito, y que ya existía el arrenda-miento en favor de Cordero por dos años con opción a re-novarlo por dos años más. Zacour declaró que después que le indicaron eso, no insistió más en que Cordero firmara un subarrendamiento, y procedió a invertir el resto de su capital y abrir el “Carioca Night Club.”
*522Zacour empezó a explotar su club nocturno. Cordero pagó la renta estipulada de $115 mensuales, empezando el 1 de noviembre de 1940, por siete meses, más $14 mensuales, se-gún se acordó, por los atrasos bajo el arrendamiento anterior. Además, antes del regreso de Abarca a Puerto Rico, Cordero fué donde Díaz Collazo y le ofreció en efectivo el equivalente a dos meses de alquiler como la garantía exigida bajo el nuevo arrendamiento. De acuerdo con la propia de-claración de Díaz Collazo, éste sugirió a Cordero, que sería más deseable desde el punto de vista de Cordero, que ofre-ciera en garantía una hipoteca sobre alguna propiedad, evi-tando así tener muerto este dinero. Por tanto Díaz Collazo y Cordero acordaron que éste le enviaría a Díaz Collazo la escritura de una propiedad perteneciente a la Sucesión Cor-dero para que Díaz Collazo preparase los documentos nece-sarios en conexión con tal hipoteca. Cordero envió la escri-tura a Díaz Collazo, quien más tarde indicó por escrito a Cordero que se necesitaban ciertas certificaciones de defun-ción y de nacimiento, antes de que el documento de garantía se preparara en debida forma. La escritura permaneció en poder de Díaz Collazo, mientras Cordero hizo gestiones para conseguir tales certificaciones.
Mientras tanto, Abarca regresó a Puerto Rico. No ha-biéndose conseguido las certificaciones de defunción y de na-cimiento que eran necesarias, la hipoteca que se había suge-rido como garantía no se otorgó formalmente. Pero Cordero o sus subarrendatarios continuaron sin objeción en posesión de la propiedad. Y la renta de $115 más $14 por mes, pre-vista en el nuevo arreglo, fué pagada por Cordero y aceptada por Abarca durante siete meses.
El 14 de mayo de 1941, Abarca le escribió a Cordero que había decidido hacer algunas reformas y solicitaba que orde-nara se desocupara el primer piso de la parte del edificio que daba a la Calle Comercio, cosa que estuviera disponible el primero de julio para efectuarlas. En aquella época la parte *523del edificio a que hemos hecho mención estaba en realidad en poder de un subarrendatario de Cordero. Cordero declaró que en cumplimiento a lo requerido en la carta ordenó a su subarrendatario que desocupara la parte del edificio que da a la Calle Comercio. Estuvo desocupada por tres días, du-rante los cuales Abarca no hizo nada en relación con las ale-gadas reparaciones. Cordero declaró que a los tres días supo que la carta de Abarca fue motivada por el deseo de éste de obtener la posesión- de esta parte del edificio con el fin de instalar allí su nueva estación radiodifusora. Cordero de-claró que cuando obtuvo esta información, la cual la apelada acepta era correcta, subarrendó nuevamente la parte del edificio que da a la Calle Comercio a otra persona. Los sub-arrendatarios de Cordero, Zacour inclusive, continuaron ocu-pando tanto el primer piso de la parte del edificio que da a la Calle Comercio como el anexo de un piso. El 15 de julio de 1941, se radicó este pleito, solicitando se desahuciara a Cordero de todo el edificio.
La corte de distrito dictó sentencia a favor de la ape-lada, desahuciando al apelante tanto de la parte del edificio que da a la Calle Comercio como del anexo en el cual estaba situado el club nocturno. Al concluir que no existía arren-damiento entre Abarca y Cordero por término fijo, la corte inferior descansó únicamente en el hecho de que “debido a que el demandado nunca dió las garantías que - la deman-dante exigía para perfeccionarlo, el mismo nunca se hizo”. Por tanto la corte concluyó que la alegación de que existía un arrendamiento por dos años quedó “huérfana de toda prueba”.
No podemos convenir con la corte inferior en que como cuestión de derecho bajo las circunstancias de este caso, no existía un arrendamiento por dos años. Si bien Zacour no es parte en este pleito, Díaz Collazo y Abarca entendie-ron perfectamente que una característica esencial del nuevo arrendamiento para Cordero era una disposición por un tér-*524mino fijo, que le permitiría subarrendar el anexo a Zacour, quien exigía un término fijo que justificase los gastos que él tenía en mente hacer en la propiedad. Y no hay controver-sia en cuanto a que Díaz Collazo estaba autorizado a perfec-cionar todos los arreglos. La siguiente declaración de Abarca indica lo que Díaz Collazo había acordado:
“P. ¿Cuando usted regresó' de su viaje se firmó ese contrato?
"R. No, señor.
“P. ¿Por qué?
“R. Nunca mandó la garantía.
“P. ¿Era cierto el canon?
"R. Sí, señor.
“P. ¿Era cierto el término?
"R. Sí, señor.
“P. ¿Eran ciertas las demás condiciones?
‘‘R. Sí, señor.
“P. ¿Por qué fué la única razón que no culminó en un contrato?
“R. Por falta de garantía.”
El mismo Díaz Collazo declaró al mismo efecto como sigue:
"Naturalmente nuestra representada interesaba el contrato tam-bién, y ese contrato le fué dado bajo ciertas condiciones. Entre esas condiciones estaba la de que ofreciera una garantía a satisfacción de la propietaria.”
La posición de la apelada, con la cual estuvo de acuerdo la corte inferior, está predicada casi exclusivamente en la falta de una garantía formalmente otorgada. Pero el testi-monio incontrovertido demuestra que Cordero cumplió con la condición general de que proporcionara alguna clase de garantía. Difícilmente puede hacérsele responsable por la conducta de Díaz Collazo, quien estaba enteramente autori-zado a actuar a nombre de la apelada, al disuadirlo de que prestara una garantía en efectivo. Cordero realizó todas las sugestiones de Díaz Collazo en lo que se refiere a la hipoteca que serviría de garantía. En verdad, la escritura de la pro-piedad que iba a hipotecarse todavía está en poder de Díaz *525Collazo, y las certificaciones de defunción y de nacimiento qne habían sido solicitadas por Díaz Collazo, fueron final-mente obtenidas y se introdujeron en evidencia por el ape-lante en el juicio. Resolvemos qne Cordero sustancialmente cumplió con la condición de qne prestara nna garantía, y qne el arrendamiento acordado por las partes empezó a regir el 1 de noviembre de 1940. Si fuera necesaria, puede otorgarse ahora nna garantía formal.
Nuestra conclnsión en cnanto a la intención de las partes se robustece por la antes descrita conducta de ambas partes desde noviembre de 1940 (véase artícnlo 1234, Código Civil, ed. 1930). Fué solamente cuando Abarca decidió súbitamente qne preferiría tener posesión de nna parte de la propiedad arrendada a Cordero, qne hizo nso del pretexto de que no se había otorgado hasta entonces garantía formal en conexión con el nuevo arrendamiento, para justificar el desahucio de Cordero por el fundamento de qne éste era solamente un arrendatario de mes a mes. Abarca nunca reveló esta teoría hasta que se radicó este pleito. Se le permitió a Zacour, si no se le indujo, a realizar grandes gastos en el anexo bajo la teoría de que Cordero tenía un arrendamiento por un tér-mino fijo y que la posesión de Zacour, como subarrendatario de Cordero por un término fijo, estaba por ende asegurada. Y la renta bajo el nuevo arrendamiento fué pagada por Cor-dero durante siete meses y aceptada por Abarca sin protesta. No hubo insistencia por parte de Abarca en que se acelerara el otorgamiento formal de la garantía, y ni siquiera se hizo mención de ella. Hasta la carta de 14 de mayo de 1941, que se alega en la demanda como la base para el pleito de de-sahucio, se refiere solamente al primer piso de la parte del edificio que da a la Calle Comercio, y entonces sólo pide se desocupe para hacer reparaciones, sin exigir la posesión per-manente de dicha parte. Si bien es cierto que no es necesa-rio requerimiento previo para justificar un pleito de desa-hucio contra un inquilino de mes a mes (artículo 1471, Có-*526digo Civil, ed. 1930; Toro v. Pizá Hermanos, S. en C., 30 D.P.R. 73), el texto de dicha carta nos ayuda al considerar la conducta de las partes con el fin de determinar la inten-ción de éstas.
De igual manera no hay base para contención alguna de que el arrendamiento no entró en vigor porque hasta en-tonces no se había puesto por escrito. “Mutuas manifesta-ciones de asentimiento que en sí son suficientes para perfec-cionar un contrato, no serán impedidas de operar de este modo, por el mero hecho de que las partes también manifies-ten la intención de preparar y adoptar un memorial escrito de ello . . . ”. Restatement, Contracts, sección 26. En ver-dad, el artículo 1231, Código Civil, ed. 1930, dispone que “Si la ley exigiere el otorgamiento de escritura u otra forma especial para hacer efectivas las obligaciones propias de un contrato, los contratantes podrán compelerse recíprocamente a llenar aquella forma desde que hubiese intervenido el con-sentimiento y demás.requisitos necesarios para su validez.”
Esto no quiere decir que las partes no puedan convenir en que las obligaciones legales entre ellas sean aplazadas hasta que se haga el escrito. A ese respecto su intención es el factor determinante. En este caso, después de examinar todas las circunstancias mencionadas, resolvemos que las partes contemplaban el escrito simplemente como una ma-nera de hacer constar un contrato que ya estaba en vigor. Cf. 47 Harv. L. E. 873.
La corte de distrito concluyó que el caso estaba “huér-fano de toda prueba” en cuanto a que existía un arrenda-miento por término fijo. La corte inferior pudo haber es-tado bajo la impresión de que tal fraseología de su parte era necesaria en este caso bajo la teoría de que si había un con-flicto sustancial en la prueba, un pleito de desahucio no era el remedio adecuado. En verdad, el mismo apelante ha so-licitado que revoquemos la sentencia por el fundamento de que existe tal conflicto. Pero tal teoría no encuentra base en *527las' decisiones de esta corte. Nuestros casos sostienen que nn conflicto serio sobre la cuestión del título es nn impedi-mento para nn pleito de desahncio. Pero aqní no bay dis-puta en cnanto al títnlo. Al contrario, ambas partes están de acuerdo en qne Celestina Abarca es dueña de la propie-dad. La controversia en este caso gira alrededor del dere-cho a la posesión, basado en nn alegado arrendamiento por término fijo. Ann cuando existiera nn conflicto serio en la prueba en relación a la existencia de tal arrendamiento, el pleito de desahncio es el remedio adecnado para resolver tal controversia. Esto es así porque la cuestión a decidirse en nn pleito de desahucio es precisamente el derecho a la pose-sión. Maceira v. Pietri et al., 30 D.P.R. 587.

La sentencia de la corte inferior será revocada y se dic-tará una sentencia desestimando la demanda con costas.